Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 9 and 17.

Saladi et al US 2015/0074662 teaches a computer implemented method receiving a request to run a group of instruction sets. Each instruction set is associated with a sequence of common instructions. The method executes the sequence of common instructions in a first virtual machine (VM) to generate a result which is stored in a first memory associated with the first VM. The method then clones a second VM that shares the first memory with the first VM. The method continues by executing a first instruction set in the second VM, and the second VM uses the result stored in the first memory and the sequence of common instructions does not need to be executed on the second VM.

Murthy US Pub 2019/0258803 teaches method including guiding automated testing of a binary program with respect to a potentially vulnerable location. The instruction scorer 

Kuesel et al US Pub 2012/0260252 teaches a method for scheduling execution of software threads. A first software thread is executed together with a second software thread as a first software thread pair. A first content, which resulted from executing the first software pair together, of at least one performance counter, is stored. The first software thread is then executed with a third software thread as a second software thread pair, and the resulting second content of the performance counter is stored. Once all instructions within its instruction group have been completed, the instruction is then removed from the issue queue.

The features “receive a set of jobs, wherein each job comprises a series of operations; and send outputs from executed jobs; a memory operable to store: the set of jobs; a set of data tables; and a set of results corresponding with executed micro operations; a parsing engine implemented by a processor operably coupled to the network interface and the memory, configured to: receive the set of jobs; identify operations within the set of jobs; compare the identified operations among the set of jobs; identify one or more operations that are common among at least two jobs from the set of jobs; identify one or more micro operations that correspond with the identified one or more operations that are common among at least two jobs from the set of jobs, wherein a micro operation from among the identified one or more .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.